Citation Nr: 0600927	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  00-11 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 1991).  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from September 1965 to August 
1968.  Thereafter he served in the Army Reserves until 1985.  
He died in February 1994.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

When the Board remanded this case in April 2004 it was noted 
that the appellant had not filed written confirmation of a 
desire to withdraw an additional derivative issue of 
entitlement to Dependents' Educational Assistance under 
38 U.S.C., Chapter 35, as promised in an October 2000 
telephonic communication.  However, because this issue was 
not addressed in her Notice of Disagreement (NOD) or 
Substantive Appeal, it was found that the matter had not been 
developed for appellate review and was not the subject of 
current appellate adjudication.  The remaining claims were 
remanded for an additional search for Army Reserve service 
medical records (SMRs).  

Thereafter, an Independent Medical Expert (IME) opinion was 
obtained in July 2004.  In October 2004 the appellant 
indicated that she did not waive the right to have her case 
remanded to the RO for review of the IME opinion.  So, the 
case was remanded in February 2005 for that purpose.  The 
case has now been returned for appellate adjudication.  

This case was advanced on the docket.  See 38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900 (2004).  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1994, and the death 
certificate reflects that the immediate cause of death was 
pulmonary disease due to emphysema, asthma, and severe reflux 
of gastric acid as the causes of death.  During his lifetime 
the veteran did not claim or establish service connection for 
any disabilities.  He was not a prisoner-of-war.  

2.  An IME opinion states that there is little doubt that the 
cause of the veteran's death was directly related to lung 
disease but that there is no evidence of lung disease during 
service or any evidence of toxic exposure during service that 
could have caused his lung disease and that his lung disease 
did not manifest until 1977 and he first described having 
symptoms in 1976 while not on active duty.  

3.  At his death, the veteran was not service-connected for 
any disability and had not claimed service connection for any 
disability and, so, there were no service-connected 
disabilities of such severity as to warrant a 100 percent 
schedular or extraschedular rating during the ten years 
immediately preceding his death, and they could not preclude 
substantially gainful employment during that period either.  


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).  

2.  The veteran was not hypothetically entitled to a total 
rating for the ten years immediately preceding his death for 
the purposes of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318(b)(1).  38 U.S.C.A. § 1318(b)(1) (West 
2002); 38 C.F.R. § 3.322 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, however, the rating action appealed was in 1999 prior 
to the November 2000 enactment of the VCAA and, thus, it was 
impossible to provide notice of the VCAA prior to the 
enactment thereof.  

Nevertheless, the appellant was notified of the VCAA in 
January 2002.  In Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), it was held that, even if there was an error in the 
timing of the VCAA notice, i.e., it did not precede the 
initial RO adjudication, it could be cured by affording the 
claimant a meaningful opportunity to participate in VA's 
claim processing such that the essential fairness of the 
adjudication was unaffected.  

The Board remanded this case in April 2001 for an additional 
search for Army Reserve SMRs.  On file are voluminous private 
clinical records.  An IME opinion was obtained in July 2004 
and the case was again remanded in February 2005 to allow the 
RO to readjudicate the claim in light of this new evidence.  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  There is no indication that 
the veteran sought or received VA medical treatment at any 
time.  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II. Governing Laws and Regulations and Legal Analysis

A.  Entitlement to Service Connection for Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  

Moreover, 38 C.F.R. § 3.312(c)(2) provides that generally, 
minor service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  

Furthermore, 38 C.F.R. § 3.312(c)(4) provides that there are 
primary causes of death which by their very nature are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  But, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this particular 
situation, though, it would not generally be reasonable to 
hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was, itself, 
of a progressive or debilitating nature.

The veteran never filed a claim for VA compensation during 
his lifetime.  His death certificate reflects that he died on 
February [redacted], 1994, at the age of 51 and the immediate cause 
of death was respiratory failure, of several hours duration, 
due to emphysema and asthma, of several years duration, due 
to or as a consequence of severe reflux with gastric acid 
aspiration.  No autopsy was performed.  

The SMRs of the veteran's active duty reflect that an August 
1967 X-ray revealed elevated fluid levels in the veteran's 
right frontal sinus cavity and right antrum.  He was treated 
for this in December 1967.  

Postservice treatment records reflect that the veteran 
underwent extensive treatment and evaluations by private 
physicians beginning in the mid-1970s for various disorders, 
including sinusitis, allergies, and asthma.  

In an April 1999 statement the appellant stated that the 
veteran was exposed to hazardous chemical when he served in 
the Republic of Vietnam.  The veteran's DD 214 reflects that 
he was awarded the Vietnam Service Medal with 1 Bronze 
Service Star, the Combat Medical Badge, the Vietnam Campaign 
Medal, the Purple Heart, and the Bronze Star Medal with "V" 
Device.  

Statements from relatives and a friend of the appellant dated 
in February and March 2000 are to the effect that the veteran 
had sinus infections in the early 1970s.  He had to leave his 
job of 20 years at the U.S. Bank because of cut-backs and was 
unable to obtain employment thereafter because, as a result 
of his respiratory disability, he could not pass the physical 
examinations required for employment.  

In March 2000 the appellant stated that when the veteran was 
treated for sinusitis during service he was given 
antibiotics.  He was told that if this did not provide relief 
then the only alternative was to drill holes in his forehead, 
above the eyebrows, to drain the sinuses.  Thereafter, he 
caught colds more often and more frequently and he also 
developed polyps in his sinuses and nasal passages, for which 
he had postservice surgery.  

In March 2003 Dr. Hawkins stated that she had treated the 
veteran for many years prior to his death from respiratory 
failure secondary to asthma and chronic obstructive pulmonary 
disease (COPD).  He first developed respiratory symptoms when 
serving in Vietnam.  Over the years, he developed more severe 
upper respiratory symptoms, nasal polyps, obstruction, 
allergies, and subsequently, asthma which was severe and 
required inhaled steroids and, frequently, systemic 
prednisone on a daily basis.  Over the years, he showed 
progressive obstructive problems in spite of therapy, 
culminating in his demise in 1994.  

In light of the statement from Dr. Hawkins, the RO requested 
an IME opinion in March 2005 as to whether it was as likely 
as not that the veteran's cause of death was etiologically 
linked to his service.  

In July 2004 an IME stated that after a review of the medical 
records in the claim file that the veteran did not meet the 
eligibility requirements for service connection for the cause 
of death, which was listed as respiratory failure secondary 
to emphysematous asthma and severe gastric reflux with 
aspiration of gastric contents.  While there was little doubt 
that the cause of death was directly related to his lung 
disease, there was no evidence that the lung disease was 
present during active duty nor was there evidence of any 
toxic exposure during active duty that could have led to lung 
disease.  

In response, the appellant stated in December 2004 that she 
disagreed with the IME opinion because the IME had never seen 
or treated the veteran.  She felt that the opinion of the 
treating physician should be given greater weight.  As to 
this, broad application of the treating physician rule 
(giving greater weight to opinions of treating physicians) 
has been explicitly rejected.  Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993) (citing Harder v. Brown, 5 Vet. 
App. 183, 188 (1993) (a treating physician's opinion cannot 
be given lesser weight in the absence of no contrary 
evidence)) and Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993)).  Nevertheless, their opinions must be considered and 
addressed.  

It is not error for the Board to favor the opinion of one 
competent medical expert over that of another if there are 
adequate reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Cathell v. Brown, 8 Vet. App. 539, 543 (1996); 
Evans v. West, 12 Vet. App. 22 1998); Kessel v. West, No. 98-
772 (U.S. Vet. App. Sept. 20, 1999) (en banc).  

A bare conclusion, even one by a medical professional, is not 
probative without a factual predicate.  Generally see Miller 
v. West, 11 Vet. App. 345, 347 (1998).  "In order for an 
expert's opinion to be based upon the facts or data of a 
case, those facts or data must be disclosed to or perceived 
by the expert prior to rendering an opinion, otherwise the 
opinion is merely conjecture and of no assistance to the 
trier of fact."  Bielby v. Brown, 7 Vet. App. 260, 268 
(1994).  

Here, the most persuasive medical opinion on file is the 
recent IME opinion.  The IME specifically addressed the 
matters raised by the RO and also reviewed the claim file.  
On the other hand, the opinion expressed by Dr. Hawkins 
contained no more than a one-paragraph summary of the 
veteran's medical history together with a bare conclusion.  

Accordingly, the greater weight of the probative evidence is 
against the claim for service connection for the cause of the 
veteran's death and, so, service connection for the cause of 
the veteran's death is not warranted.  

B.  Hypothetical Entitlement to a Total Rating for DIC

38 U.S.C.A. § 1318(b) provides that: 

(b) A deceased veteran referred to in subsection 
(a) of this section is a veteran who dies, not as 
the result of the veteran's own willful 
misconduct, and who was in receipt of or entitled 
to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) 
compensation at the time of death for a service-
connected disability rated totally disabling if-
(1) the disability was continuously 
rated totally disabling for a period of 
10 or more years immediately preceding 
death;
(2) the disability was continuously 
rated totally disabling for a period of 
not less than five years from the date 
of such veteran's discharge or other 
release from active duty; or
(3) the veteran was a former prisoner 
of war who died after September 30, 
1999, and the disability was 
continuously rated totally disabling 
for a period of not less than one year 
immediately preceding death. 

Here, the veteran had never filed any claim for VA 
compensation benefits during his life and, so, was never 
rated totally disabled at any time preceding his death.  So 
DIC was not be awarded under 38 U.S.C.A. § 1318(b).  Here, 
38 U.S.C.A. § 1318(b)(3) is not applicable because he was not 
a prisoner-of-war and because he died in February 1994, prior 
to the September 30, 1999 cut-off listed in 38 U.S.C.A. 
§ 1318(b)(3).  

Next, the Board will address certain regulatory changes.  

38 U.S.C.A. § 1318(b)(1) provides for DIC for a surviving 
spouse or child of a deceased veteran who was in receipt of 
or entitled to receive (or but for the receipt of retired or 
retirement pay was entitled to receive) compensation a the 
time of death for a service-connected disability rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding death.  

Effective January 21, 2000, 38 C.F.R. § 3.22(a) provides that 
even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if the veteran's death was not the result 
of his or her own willful misconduct, and at the time of 
death, he was receiving, or was entitled to receive, 
compensation for service-connected disability that was rated 
by VA as totally disabling for a continuous period of at 
least 10 years immediately preceding death or totally 
disabling continuously since release from active duty and for 
at least 5 years immediately preceding death.  38 C.F.R. 
§ 3.22(b)(3) provides that "entitled to receive"' means 
that at the time of death, the veteran had service-connected 
disability rated totally disabling by VA but was not 
receiving compensation because he had applied for 
compensation but had not received total disability 
compensation due solely to clear and unmistakable error (CUE) 
in a VA decision concerning the issue of service connection, 
disability evaluation, or effective date.  38 C.F.R. 
§ 3.22(c) provides that for purposes of this section, "rated 
by VA as totally disabling" includes total disability 
ratings based on unemployability.  

Prior to January 21, 2000, 38 C.F.R. § 3.22(a)(2) provided 
for DIC under 38 U.S.C.A. § 1318 if the veteran was in 
receipt of or "for any reason" was not in receipt of, but 
would have been entitled to receive, compensation at the time 
of death for a service-connected disablement that was either 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death.  

In view of the "for any reason" language of the earlier 
version in effect prior to January 21, 2000, 38 C.F.R. 
§ 3.22(a)(2) was interpreted as providing for an award of DIC 
if the "evidence in the veteran's claims file or VA custody 
prior to the veteran's death and the law then or subsequently 
made retroactively applicable" establish that he 
"hypothetically would have been entitled" to receive 
compensation for a total disability rating for service-
connected disability for a period of ten years immediately 
preceding death.  Green v. Brown, 10 Vet. App. 111 (1997).  
See also Carpenter v. West, 11 Vet. App. 140 (1998), Wingo v. 
West, 11 Vet. App. 307 (1998), Cole v. West, 13 Vet. App. 268 
(1999), and Hix v. West, 12 Vet. App. 138 (1999).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the revised 38 C.F.R. § 3.22 and found a conflict 
between that regulation and 38 U.S.C.A. § 20.1106 which 
enabled an identical statute, 38 U.S.C.A. § 1311(a)(2).  The 
Federal Circuit then stayed adjudication of all proceeding 
involving claims for DIC under 38 U.S.C.A. § 1318 where the 
outcome was dependent on the revised 38 C.F.R. § 3.22, 
pending expedited rulemaking.  On April 5, 2002, VA amended 
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations for benefits under 
38 U.S.C.A. § 1311(a)(2).  Thus, 38 C.F.R. § 20.1106 was 
amended to conform with the revised 38 C.F.R. § 3.22.  

In a supplemental precedent decision since issued, National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2003) (NOVA II), 
the Federal Circuit held that VA could properly construe the 
"entitled to receive" language of 38 U.S.C. § 1311(a)(2) 
and 1318 in the same way and could properly construe the 
language of the statutes to bar filing of new claims, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening, i.e., "hypothetical entitlement" claims.  The 
Federal Circuit held that, although VA could construe the 
language of these two statutory sections to foreclose the 
reopening of all total disability claims filed during the 
veteran's lifetime except for CUE claims, VA did not address 
why other grounds for reopening closed proceedings (in 
addition to CUE) should not be allowed.  The Federal Circuit 
remanded that case for VA to explicitly consider the various 
interpretations of 38 U.S.C. § 1131 and 1318 concerning the 
issue of reopening and revised the stay order imposed in NOVA 
I, and directing VA to process all DIC claims, including 
"hypothetical entitlement" claims, except for claims under 
38 U.S.C. § 1311(a)(2) and 1318 where a survivor seeks to 
reopen a claim on the grounds of new and material evidence.  

This appeal stems from a September 1999 rating decision.  So, 
the Board will assume that the old version of 38 C.F.R. 
§ 3.22, and not the amended version of 38 C.F.R. § 3.22, 
governs.  

Here, it is clear that his initial discharge from employment 
in 1984 was due to cut-backs by his employer and not due to 
his health.  The primary reason for the veteran's being 
unemployed thereafter and continuing until his death was his 
terminal respiratory disability.  However, that disability 
was not service-connected and it was not related to his 
military service (as has been determined herein).  

Also, there is no other disability which is shown to have 
been of service origin which would have caused or contributed 
to his being unemployable during the 10 years prior to his 
death.  Accordingly, the claim must be denied because the 
veteran was not "hypothetically" entitled to a TDIU rating 
prior to his death.  

ORDER

Service connection for cause of the veteran's death is 
denied.  

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.  


____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


